DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art teaches or suggests determining a probability distribution over a plurality of potential positions or bearings using a particle filter algorithm to assess a likelihood of a subject being at each of the plurality of potential positions or on each of the plurality of potential bearings, as required by claims 39 and 48. The prior art also fails to teach or fairly suggest obtaining environmental information describing the environment either concurrently with or intermittently with the determination of the position or bearing of the subject, as set forth in claim 43, nor does the prior art teach or suggest using the Artificial Neural Network to map the environment data to a probability distribution over the one or more semantic type classifications associated with the one or more objects and indicating assessed likelihood that the observed object is associated with each of the one or more semantic type classifications, as defined by claim 44. Finally, the prior art additionally fails to teach or suggest that the Artificial Neural Network determines the presence of the one or more objects in the environment from the environment information or that object parameters associated with the one or more objects including one or more locations of the objects and semantic type classifications associated with the objects are determined, as required by claim 53.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 39-40, 41, 42, 43, 44, 45-47, 48-49, 50, 51-52, 53, 54-55, and 56-58 (now renumbered for issue as 1-2, 8, 3, 7, 9, 4-6, 10-11, 18, 12-13, 17, 19-20, and 14-16, respectively) are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Johns whose telephone number is (571) 272-7391.  The examiner in normally available Monday through Friday, typically between 6:15 am and 2:45 pm Eastern Time.  The examiner may also be contacted by e-mail using the address: andrew.johns@uspto.gov.  (Applicant is reminded of the Office policy regarding e-mail communications.  See M.P.E.P. § 502.03)

If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Edward Urban, can be reached at (571) 272-7899.  The fax phone number for this art unit is (571) 273-8300.  In order to ensure prompt delivery to the examiner, all unofficial communications should be clearly labeled as “Draft” or “Unofficial.”





A. Johns
13 May 2022
/Andrew W Johns/Primary Examiner, Art Unit 2665